          Case 2:16-md-02724-CMR Document 1592 Filed 11/13/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                       MDL 2724
 PRICING ANTITRUST LITIGATION                         16-MD-2724


 THIS DOCUMENT RELATES TO:                            HON. CYNTHIA M. RUFE

 ALL ACTIONS


                   DEFENDANT TEVA PHARMACEUTICALS USA, INC.’S
                      MOTION FOR LEAVE TO FILE UNDER SEAL

          Pursuant to Federal Rule of Civil Procedure 5.2(d), Local Rules 5.1.2(7) and 5.1.5, and

Pretrial Orders 7, 45, and 53 (ECF Nos. 121, 561, and 697), Defendant Teva Pharmaceuticals

USA, Inc. (“Teva”) respectfully moves for an Order granting leave to file under seal its Motion

for Reconsideration of the Court’s July 13, 2020 Memorandum and Order on Bellwether

Selection (ECF No. 1578) (“Motion for Reconsideration”).

          The United States Court of Appeals for the Third Circuit has set forth the following

factors to assist courts in evaluating whether good cause exists to seal a document from public

access:

                 1. Whether disclosure will violate any privacy interests;

                 2. Whether the information is being sought for a legitimate purpose
                 or for an improper purpose;

                 3. Whether disclosure of the information will cause a party
                 embarrassment;

                 4. Whether confidentiality is being sought over information
                 important to public health and safety;

                 5. Whether the sharing of information among litigants will promote
                 fairness and efficiency;



                                                  1
       Case 2:16-md-02724-CMR Document 1592 Filed 11/13/20 Page 2 of 5




               6. Whether a party benefitting from the order of confidentiality is a
               public entity or official; and

               7. Whether the case involves issues important to the public.

In re Avandia Mktg., Sales Practices & Prods. Liab. Litig., 924 F.3d 662, 671 (3d Cir. 2019)

(citations and quotations omitted).

       Here, Teva does not seek to seal its entire Motion for Reconsideration, but rather two

types of information contained in the Motion. The first is information related to a list of

individuals that the United States Department of Justice Antitrust Division provided to the

parties and Court on April 29, 2020, the content of which is non-public and designated “Outside

Counsel’s Eyes Only” pursuant to this Court’s Pretrial Order 53 (ECF No. 697) (“PTO 53”)

(“DOJ List”). The second is non-public information relating to the United States’ August 25,

2020 Indictment of Teva. See United States v. Teva Pharmaceuticals, USA, Inc. and Glenmark

Pharmaceuticals Inc., USA, No. 20-CR-00200-RBS (ECF No. 28) (E.D. Pa.).

       First, sealing information relating to the DOJ List is necessary to comply with PTO 53

and Special Master Merenstein’s July 29, 2020 Informal Recommendation, which has been

accepted by the parties to the MDL and which recognized the need to limit disclosure of the DOJ

List because DOJ “has a duty to investigate and prosecute possible criminal wrongdoing, which

it fears may be compromised to some extent by disclosure of the List.” See Ex. A. Special

Master Merenstein concluded that disclosure of the DOJ List should be limited to “one in-house

counsel [for corporate counsel] who is actively assisting in the MDL” as well as any individual

defendants in the MDL. Id.

       Second, to protect DOJ’s interest in its investigation and Teva’s interests in its defenses

thereto, Teva respectfully requests the ability to redact non-public information that pertains to the

DOJ’s Indictment of Teva. See Avandia, 924 F.3d at 672 (the presumption of public access may



                                                 2
         Case 2:16-md-02724-CMR Document 1592 Filed 11/13/20 Page 3 of 5




be rebutted where “the material is the kind of information that courts will protect” and

“disclosure will work a clearly defined and serious injury”) (citation omitted). As shown

between the public redacted version of the Motion and the proposed sealed version, Teva has

narrowly tailored its request, and has proposed redactions of only the most sensitive information,

including the identity of unindicted individuals, that would cause serious injury in the event of

disclosure. See id. at 673 (requiring that a sealing request be “narrowly tailored”) (citation

omitted).

         Pursuant to the Court’s March 25, 2020 Standing Order1 and Notice,2 Teva has submitted

an unredacted PDF version of its Motion for Reconsideration via email to the Clerk’s Office.3




1
 See Standing Order, In re Temp. Closing of the James A. Byrne U.S. Courthouse in Phila., U.S. DIST. CT. E.D. PA. (Mar.
25, 2020),
https://www.paed.uscourts.gov/documents/notices/not_resubmit%20hard%20copy%20documents%20electronically.pdf.
2
 See Notice to Filers of Hard Copy Documents to Resubmit Electronically, U.S. DIST. CT. E.D. PA. (Mar. 25, 2020),
https://www.paed.uscourts.gov/documents/notices/not_resubmit%20hard%20copy%20documents%20electronically.pdf.
3
 Teva has filed a redacted public version of its Motion for Reconsideration via the Court’s CM/ECF system. See
ECF No. 1578.


                                                           3
     Case 2:16-md-02724-CMR Document 1592 Filed 11/13/20 Page 4 of 5




Dated: November 13, 2020                Respectfully submitted,

                                        /s/ J. Gordon Cooney, Jr.
                                        J. Gordon Cooney, Jr.
                                        John J. Pease III
                                        Alison Tanchyk
                                        William T. McEnroe
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        1701 Market Street
                                        Philadelphia, PA 19103
                                        Tel: (215) 963-5000
                                        Fax: (215) 963-5001
                                        jgcooney@morganlewis.com
                                        john.pease@morganlewis.com
                                        alison.tanchyk@morganlewis.com
                                        william.mcenroe@morganlewis.com

                                        Amanda B. Robinson
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        1111 Pennsylvania Avenue, NW
                                        Washington, D.C. 20004
                                        Tel: (202) 739-3000
                                        Fax: (202) 739-3001
                                        amanda.robinson@morganlewis.com




                                    4
       Case 2:16-md-02724-CMR Document 1592 Filed 11/13/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 13, 2020, I caused a copy of the foregoing Motion for

Leave to File Under Seal to be served on counsel of record via the Court’s CM/ECF system.

                                                   /s/ William T. McEnroe
                                                   William T. McEnroe




                                              5
